Citation Nr: 1609149	
Decision Date: 03/08/16    Archive Date: 03/15/16	

DOCKET NO.  12-29 300	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES
 
1.  Whether new and material evidence has been submitted to reopen a claim of    entitlement to service connection for dermatitis of the face.
 
2.  Entitlement to service connection for an eating disorder.
 
3.  Entitlement to service connection for porphyria cutanea tarda.
 
4.  Entitlement to service connection for the residuals of shrapnel fragments of the face and eyes.
 
5.  Entitlement to service connection for cancer of the chest.
 
6.  Entitlement to service connection for cancer of the face.
 
7.  Entitlement to service connection for a liver disorder, to include cancer and/or cirrhosis of the liver.
 
8.  Entitlement to an evaluation in excess of 30 percent for posttraumatic stress disorder prior to June 20, 2013.
 
9.  Entitlement to an evaluation in excess of 50 percent for posttraumatic stress disorder from June 20, 2013.
 
10.  Entitlement to a compensable evaluation for a right buttock shell fragment scar.
 
11.  Entitlement to a certificate of eligibility for financial assistance in the purchase of an automobile and adaptive equipment, or adaptive equipment only.
 
12.  Entitlement to a certificate of eligibility for financial assistance in acquiring specially adapted housing and/or special home adaptations.
 
[The issue of entitlement to large scale home modifications as part of an Independent Living Plan (Home Improvements and Structural Alterations Grant) will be the subject of a separate decision.]
 
 
REPRESENTATION
 
Appellant represented by:  Vietnam Veterans of America
 
 
WITNESSES AT HEARING ON APPEAL
 
The Appellant and his daughter
 
 
ATTORNEY FOR THE BOARD
 
Stephen F. Sylvester, Counsel
 
 
INTRODUCTION
 
The Veteran served on active duty from June 1966 to June 1968.  
 
This case comes before the Board of Veterans' Appeals (Board) on appeal of multiple rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.
 
The issue regarding the timeliness of a notice of disagreement following a November 2005 rating decision denying entitlement to service connection for liver cancer and cirrhosis of the liver has been recharacterized as entitlement to service connection for a liver disorder (to include cancer and/or cirrhosis of the liver).
 
In an October 2015 Informal Hearing Presentation the Veteran, through his accredited representative, indicated that he wished to withdraw from consideration all issues save the issues of entitlement to service connection for a liver disorder, entitlement to an increased evaluation for posttraumatic stress disorder, and entitlement to a certificate of eligibility for financial assistance in acquiring specially adapted housing and/or special home adaptations.  Accordingly, those issues will be dismissed.
 
Finally, the appeal regarding entitlement to service connection for a liver disorder (to include cancer and/or cirrhosis of the liver), entitlement to an increased evaluation for posttraumatic stress disorder, and entitlement to a certificate of eligibility for financial assistance in acquiring specially adapted housing and/or special home adaptations is REMANDED to the Agency of Original Jurisdiction (AOJ) for additional development.  VA will notify you if further action is required on your part.
 
FINDINGS OF FACT
 
1.  In October 2015, the Veteran, through his accredited representative, requested to withdraw the issue whether new and material evidence has been submitted sufficient to reopen claim of entitlement to service connection for dermatitis of the face.
 
2.  In October 2015, the Veteran, through his accredited representative, requested to withdraw the issues of entitlement to service connection for an eating disorder, porphyria cutanea tarda, residuals of shrapnel fragments of the face and eyes, cancer of the face and chest; entitlement to a compensable evaluation for a right buttock shell fragment wound scar; and entitlement to a certificate of eligibility for financial assistance in the purchase of an automobile and adaptive equipment, or adaptive equipment only.
 
 
CONCLUSIONS OF LAW
 
1.  The criteria for withdrawal of the appeal to the issue whether new and material evidence has been submitted sufficient to reopen the veteran's claim for service connection for dermatitis of the face have been met.  38 U.S.C.A. §§ 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204(b)(c) (2015).
 
2.  The criteria for withdrawal of the appeal to the issues of entitlement to service connection for an eating disorder, porphyria cutanea tarda, residuals of shrapnel fragments of the face and eyes, cancer of the face and chest; entitlement to a compensable evaluation for a right buttock shell fragment wound scar; and entitlement to a certificate of eligibility for financial assistance in the purchase of an automobile and adaptive equipment, or adaptive equipment only have been met.  38 U.S.C.A. §§ 7105; 38 C.F.R. §§ 20.202, 20.204.
 
 
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
 
Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b) (2015).  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204(c) (2015).
 
In October 2015, the Veteran, through his accredited representative, withdrew from consideration all issues save the issues of entitlement to service connection for a liver disorder, to include cancer and cirrhosis, entitlement to an increased evaluation for posttraumatic stress disorder, and entitlement to a certificate of eligibility for financial assistance in acquiring specially adapted housing and/or special home adaptations.  As such, save for the issues addressed in the remand below there remain no allegations of error or fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal on those issues, and they are dismissed without prejudice.
 
 
ORDER
 
The appeal to the issue whether new and material evidence has been submitted sufficient to reopen the claim of entitlement to service connection for dermatitis of the face is dismissed.
 
The appeal to the issues of entitlement to service connection for an eating disorder, porphyria cutanea tarda, residuals of shrapnel fragments of the face and eyes, cancer of the face and chest; entitlement to a compensable evaluation for a right buttock shell fragment wound scar; and entitlement to a certificate of eligibility for financial assistance in the purchase of an automobile and adaptive equipment, or adaptive equipment only are dismissed.   
 

REMAND
 
The Veteran seeks entitlement to service connection for a liver disorder, to include cancer and cirrhosis, entitlement to an increased evaluation for posttraumatic stress disorder, and entitlement to a certificate of eligibility for financial assistance in acquiring specially adapted housing and/or special home adaptations.
 
As regards the Veteran's claim of entitlement to service connection for a liver disorder, in a November 2005 rating decision VA denied entitlement to service connection for liver cancer, and cirrhosis of the liver.  In pertinent part, it is contended that the Veteran did, in fact, file a timely notice of disagreement with that determination, with the result that his claim has remained "open" since that time.  More specifically, in an October 2015 Informal Hearing Presentation it was argued that, in November 2006, prior to the expiration of the one-year period in which to submit a notice of disagreement, the appellant submitted a private medical record, a portion of which indicated that "the Veteran has end-stage liver disease complicated by diabetes."  Significantly, at that time, service connection was already in effect for diabetes mellitus.  The representative argues that, inasmuch as the aforementioned private medical record links the Veteran's liver disorder to a service-connected disorder (i.e., diabetes mellitus), the November 2006 evidence was "new and material" with regard to the November 2005 rating decision.  Under the provisions of 38 C.F.R. § 3.156(b), the private medical record must "be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period," which is to say, the claim for entitlement to service connection for liver disease.  As such, the Board finds that the November 2005 rating decision had been pending since that date.  See Muehl v. West, 13 Vet. App. 159 (1999) (holding that VA's receipt of 38 C.F.R. § 3.156(b)-compliant evidence abates the finality of a prior decision on a claim, and tolls the time for filing an appeal until a new decision has been issued).  Given that the Veteran has yet to be provided a statement of the case on the issue of entitlement to service connection for a liver disorder to include cancer and cirrhosis further development is required.  Manlincon v. West, 12 Vet. App. 238 (1999).  
 
Turning to the issue of an increased rating for posttraumatic stress disorder, during his October 2014 videoconference hearing before the undersigned the Veteran indicated that, since 2005, he had been receiving treatment for posttraumatic stress disorder at the Community-Based Outpatient Clinic located in Mason City, Iowa.  While the Veteran's file contains a number of records from that clinic, it would appear that not all of the records referred to by the appellant from that clinic are at this time a part of his file.  Moreover, pertinent evidence of record is to the effect that the Veteran last underwent a VA psychiatric examination for the purpose of determining the severity of this disorder in March 2014, at this point, two years ago.  Under the circumstances, further development of the evidence, to include a more contemporaneous VA psychiatric examination, will be undertaken prior to a final adjudication of the Veteran's claim for an increased evaluation.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); see also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).
 
Finally, turning to the issue of entitlement to a certificate of eligibility for financial assistance in acquiring specially adapted housing and/or special home adaptations, in October 2015, the representative noted that, since the original denial of benefits in 2009, the Veteran's condition had worsened.  In March 2014, the Veteran indicated that he was and still is using a wheelchair, a wheeled walker, a cane, and a knee brace at different times, depending on the day.  Moreover, the appellant indicated that, each day, he found it necessary to assess and determine what assistance he might need through the day to help him balance and walk.  Hence, the representative argued that the medical information underlying prior decisions regarding the Veteran's potential entitlement to specially adapted housing/special home adaptations was no longer accurate.  In light of that valid argument the Veteran should be afforded additional examinations in order to accurately determine his potential entitlement to the benefit sought.  Such development will be undertaken prior to a final adjudication of the Veteran's claims for specially adapted housing/special home adaptations.
 
In light of the aforementioned, the case is REMANDED to the AOJ for the following actions:
 
1.  The AOJ should contact the VA Community-Based Outpatient Clinic located in Mason City, Iowa, and request that they provide copies of any and all records of their treatment of the Veteran since 2005 for posttraumatic stress disorder.  All such records, once obtained, should be made a part of the Veteran's claims and/or Veterans Benefits Management System (VBMS) file.  If the RO cannot locate such records, the RO must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

2.  Any pertinent VA or other inpatient or outpatient treatment records dated since June 2014, should be obtained and incorporated in the file.  The Veteran should be requested to sign the necessary authorization for release of any private medical records to the VA.  All attempts to procure such records should be documented in the file.  If the AOJ cannot locate all relevant Federal government records, it must specifically document the attempts that were made to locate them and explain in writing why further attempts to locate or obtain any Federal government records would be futile.  The AOJ must then: (a) notify the claimant of the specific records that it was unable to obtain; (b) explain the efforts VA has made to obtain the evidence; and (c) describe any further action it will take with respect to the claim.  The claimant must then be given the opportunity to respond.
 
3.  Thereafter, the Veteran should be afforded VA examinations by appropriate specialists in order to more accurately determine the exact nature and etiology of his liver disease, the severity of his posttraumatic stress disorder, and the impact of his various service-connected disabilities on his potential entitlement to specially adapted housing/special home adaptations.  The Veteran is to be notified that it is his responsibility to report for the examinations, and to cooperate in the development of his claims.  The Veteran is further advised that the consequences for failure to report for a VA examination without good cause may include denial of his claims.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for the aforementioned examinations, documentation should be obtained which shows that notice scheduling the examinations was sent to his last known address.  It should also be indicated whether any notice sent was returned as undeliverable.  
 
Following completion of the examination for liver disease the examiner must opine, to the extent the Veteran has had a liver disorder at any time since 2005, whether it is at least as likely as not that the disorder is due to the appellant's active duty service.  If not, is it at least as likely as not that the disorder was caused or is permanently aggravated by any service connected disorder to include diabetes mellitus and/or posttraumatic stress disorder.

A complete rationale must be provided for any opinion offered, and all information and opinions, once obtained, must be made a part of the Veteran's Veterans Benefits Management System (VBMS) electronic file.  In addition, the examiner must specify in his report that the VBMS File, as well as the Veteran's Virtual VA file, have been reviewed.  
 
4.  The AOJ should then review the aforementioned reports to ensure that they are in complete compliance with this REMAND, and that the examiners have documented their consideration of all records contained in the Virtual VA and Veterans Benefits Management System, as appropriate.  If the reports are deficient in any manner, the AOJ must implement corrective procedures.
 
5.  The AOJ must then issue a statement of the case addressing the issue of entitlement to service connection for a liver disorder.  Following the issuance of that statement of the case the Veteran is to be advised that, in order to complete his appeal as to the issue of entitlement to service connection for a liver disorder, a timely substantive appeal must be filed.
 
6.  The AOJ should then readjudicate the Veteran's claim for an increased evaluation for posttraumatic stress disorder, as well as his claim for a certificate of eligibility for financial assistance in acquiring specially adapted housing and/or special home adaptations.  Should any benefit sought remain denied, the Veteran and his representative should be provided with a supplemental statement of the case which contains notice of all relevant action taken on the claims for benefits since June 2014.  An appropriate period of time should be allowed for response.   
 
Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome in this case.  The Veteran need take no action unless otherwise notified.
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
 
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



	                     ______________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


